



Exhibit 10.52


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement"), entered into this 27th day of
February, 2018, by and between Envision Healthcare Corporation, a Delaware
corporation with its principal place of business at 1A Burton Hills Boulevard,
Nashville, Tennessee 37215 ("Company"), and Craig A. Wilson ("Officer").
WITNESSETH:
1.
EMPLOYMENT. The Company employs Officer and Officer hereby accepts employment
under the terms and conditions hereinafter set forth.



2.
DUTIES. Officer is engaged as the Senior Vice President and General Counsel of
the Company. His powers and duties in that capacity shall be those normally
associated with the position of Senior Vice President and General Counsel and as
determined from time to time by the Chief Executive Officer and/or the Board of
Directors of the Company. During the term of this Agreement, Officer shall also
serve without additional compensation in such other offices of the Company and
its subsidiaries to which he may be elected or appointed by the Board of
Directors.



3.
TERM. Subject to provisions of termination as hereinafter provided, the initial
term of Officer's employment under this Agreement shall terminate on December
31, 2018. On each December 31 during the term of this Agreement, commencing on
December 31, 2018, unless the Company notifies Officer, pursuant to the
following paragraph, that his employment under this Agreement will not be
extended, his employment under this Agreement shall automatically be extended
for a one (1) year period on the same terms and conditions as are set forth
herein.



If the Company elects not to extend Officer's employment under this Agreement,
it shall do so by notifying Officer in writing not less than sixty (60) days
prior to the applicable December 31 of this Agreement. If the Company does not
elect to extend Officer's employment under this Agreement other than for Cause
(as hereinafter defined), Officer shall be considered to have been terminated
without Cause upon the expiration of his employment, and Officer will receive
the payments and benefits set forth in Section &_hereof.


4.
COMPENSATION.

a.
For all duties rendered by Officer, the Company shall pay Officer a minimum base
salary of $480,000 per year, payable in equal bi-weekly installments. In
addition thereto, each year, beginning in January 2019, Officer's compensation
will be reviewed by the Compensation Committee of the Board of Directors (the
"Committee"), and after taking into consideration performance and any other
factors deemed relevant, the Committee may, in its sole discretion, increase
Officer's salary. Officer will be eligible to receive an annual short-term cash
incentive payment on the terms and conditions approved by the Committee.

b.
All compensation payable hereunder shall be subject to withholding for federal
income taxes, FICA and all other applicable federal, state and local withholding
requirements.

c.
The Company shall pay the reasonable expenses incurred by Officer in the
performance of his duties under this Agreement (or shall reimburse Officer on
account of such expenses paid directly by Officer) in accordance with the
Company's policies and procedures. Any such reimbursement of expenses shall be
made by the Company promptly upon or as soon






--------------------------------------------------------------------------------





as reasonably practicable following receipt of supporting documentation
reasonably satisfactory to the Company (but in any event not later than the
close of Officer's taxable year following the taxable year in which the expense
is incurred by Officer); provided, however, that upon Officer's termination of
employment with the Company, in no event shall any additional reimbursement be
made prior to the Section 409A Payment Date (as such term is defined below)_to
the extent such payment delay is required under Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of l 986, as amended (the "Code''). In no event shall any
reimbursement be made to Officer for such expenses after the later of (i) the
first anniversary of the date of Officer's death or (ii) December 31 of the
calendar year following the year of the Officer's termination of employment with
the Company (other than by reason of Officer's death).
d.
Officer shall be eligible to receive such equity incentive awards under the
Company's equity incentive plans as may be approved from time to time by the
Committee. Any such awards shall be subject to such vesting and other terms and
conditions as shall be approved by the Committee.



5.
EXTENT OF SERVICE. Officer shall devote substantially his entire time, attention
and energies to the business of the Company and shall not during the term of
this Agreement take an active role in any other business activity without the
prior written consent of the Company; but this shall not prevent Officer from
making real estate or other investments of a passive nature or devoting time to
charitable and non-profit activities, and service as a director on the board(s)
of directors of companies other than the Company in a manner that does not
interfere with the performance of his duties to the Company; provided, however,
that Officer shall not serve on the board of directors of more than one public
company other than the Company and shall not serve on the board of directors of
any direct competitor of the Company.



6.
DISABILITY. In the event Officer shall become disabled as defined in Treasury
Regulation 1.409(A)-3(i)(4) ("Disability"), the Company shall provide the
following payments and benefits:

a.
The Accrued Rights (as defined in Section 7(a) below);

b.
If Officer’s employment is terminated following the end of a fiscal year and
prior to the payment date for the bonus described in Section 4(a), if any, that
Officer would have been entitled to receive with respect to such completed
fiscal year, based upon the Company’s actual results, the Company shall pay to
Officer, at the time such bonus is paid to other executives of the Company
according to the terms of the applicable bonus program adopted by the Company,
the amount of such bonus described in Section 4(a), if any, that Officer would
have been entitled to receive with respect to such completed fiscal year had
Officer’s employment not terminated prior to the payment date for such bonus;
and a pro rata portion of the bonus described in Section 4(a), if any, that
Officer would have been entitled to receive for the fiscal year in which the
Disability Payment Date (as defined below) occurs, based upon the Company’s
actual results for the year of termination and the percentage of the fiscal year
that shall have elapsed through the Disability Payment Date, payable to Officer
pursuant to Section 4(a) had Officer’s employment not terminated, which pro-rata
bonus shall be paid at the time such bonus is paid to other executives of the
Company according to the terms of the applicable bonus program adopted by the
Company; and

c.
Through insurance or on its own account coverage for Officer that will provide
payment of Officer's full salary and benefits for six (6) months, with (i) the
payment of Officer's salary to commence within thirty (30) days (with the date
of such initial payment(s) determined by the Company in its sole discretion) of
the Disability Payment Date (as defined below) and






--------------------------------------------------------------------------------





(ii) such payments being paid on the same terms and with the same frequency as
Officer's salary was paid prior to such incapacity or illness; provided, that
upon completion of each full calendar year of employment commencing January 1,
2017, Officer shall be entitled to one additional month of his salary and
benefits payable under this Section 6(b); provided, that in no event shall
Officer be entitled to receive his full salary and benefits for a period in
excess of twelve (12) months. For the period beyond six (6) months (or such
longer period as salary and benefits are provided as described in the prior
sentence), the Company shall provide such benefits to Officer as is then
available to Officer in accordance with Company policy. To the extent that
payments are received from Worker's Compensation or other Company paid
disability plans, the Company's obligations will be reduced by amounts so
received.


The date on which it is determined that Officer is Disabled is referred to
herein as the "Disability Payment Date."


7.
TERMINATION FOR CAUSE.

a.
The Company may terminate Officer's employment for Cause, without any further
liability hereunder to Officer, except that Officer shall be entitled to (i)
payment of all accrued but unpaid salary through the date of termination, (ii)
reimbursement for all incurred but unreimbursed expenses for which Officer is
entitled to reimbursement in accordance with Section 4(c), and (iii) benefits to
which the Officer is entitled as of the date of termination of employment under
the terms of applicable benefit plans and programs (the "Accrued Rights").

b.
For the purposes of this Agreement, the Company shall have "Cause" to terminate
Officer's employment based upon the following grounds (i) a felony conviction of
Officer or the failure of Officer to contest prosecution for a felony, (i i)
conviction of a crime involving moral turpitude, or (iii) willful and continued
misconduct or gross negligence by Officer in the performance of his duties as an
officer after written notice from the Company that reasonably identifies the
manner in which the Company believes that he has committed gross negligence or
willful misconduct and the failure by Officer to cure such failure with in
forty-five (45) days after delivery of such notice. For purposes of this Section
7, "willful" shall be determined by the Board of Directors of the Company. In
making such determination, the Board of Directors of the Company shall not act
unreasonably or arbitrarily and no act or omission by Officer shall be deemed
willful if taken by Officer in a good faith belief that such act or omission to
act was in the best interests of the Company or if done at the express direction
of the Board.

c.
Prior to making a determination to terminate the Officer's employment for Cause,
Officer shall have the opportunity, together with his counsel, to be heard
before the Board of Directors.



8.
TERMINATION WITHOUT CAUSE OR FOR GOOD REASON. Officer's employment under this
Agreement may be terminated by the Company at any time without Cause or by the
Officer for Good Reason (as defined in Section 18). In the event Officer's
employment under this Agreement is terminated by the Company without Cause or by
the Officer for Good Reason, the Company shall pay Officer the following
payments and benefits:






--------------------------------------------------------------------------------





a.
The Accrued Rights.

b.
Two years of annual base salary as of the date of the Officer's Separation from
Service payable to the Officer on a bi-weekly basis over two calendar years.

c.
If Officer’s employment is terminated following the end of a fiscal year and
prior to the payment date for the bonus described in Section 4(a), if any, that
Officer would have been entitled to receive with respect to such completed
fiscal year, based upon the Company’s actual results, the Company shall pay to
Officer, at the time such bonus is paid to other executives of the Company
according to the terms of the applicable bonus program adopted by the Company,
the amount of such bonus described in Section 4(a), if any, that Officer would
have been entitled to receive with respect to such completed fiscal year had
Officer’s employment not terminated prior to the payment date for such bonus;
and a pro rata portion of the bonus described in Section 4(a), if any, that
Officer would have been entitled to receive for the fiscal year in which the
termination of employment occurs, based upon the Company’s actual results for
the year of termination and the percentage of the fiscal year that shall have
elapsed through the date of termination of employment, payable to Officer
pursuant to Section 4(a) had Officer’s employment not terminated, which pro-rata
bonus shall be paid at the time such bonus is paid to other executives of the
Company according to the terms of the applicable bonus program adopted by the
Company.

d.
Officer shall also continue to be covered under health and life insurance plans
of the Company for six (6) months; provided, that upon completion of each full
calendar year of employment commencing January 1, 2018, Officer shall be
entitled to one additional month of coverage under health and life insurance
plans of the Company under this Section 8(c); provided, that in no event shall
Officer be entitled to coverage under health and life insurance plans of the
Company for a period in excess of twelve (12) months, or the Company shall
provide the economic equivalent thereof if such continuation is not permissible
under the terms of the Company's insurance plans.



Benefits due under Section 8 shall be payable (or commence) within sixty (60)
days of the Officer's Separation from Service, with the date of such payment
determined by the Company in its sole discretion in accordance with Section 10
below. Receipt by Officer of the payment and other benefits under this Section 8
shall be subject to Officer's execution and delivery, pursuant to the terms of
Section 10 below, to the Company of a General Release in form and substance
reasonably acceptable to the Company and Officer.


9.
TERMINATION BY OFFICER WITHOUT GOOD REASON. Officer may terminate his employment
under this Agreement at any time other than for Good Reason (as defined in
Section 18 herein) upon the provision of sixty (60) days prior written notice to
the Company. In such event, the Company shall pay Officer the Accrued Rights,
and officer shall not be entitled to any other benefits under this Agreement
following the date of termination of this employment with the Company. In the
event Officer gives notice of his intent to terminate his employment other than
for Good Reason, the Company may elect to waive the period of notice or any
portion thereof and accept Officer's resignation prior to the end of the notice
period.



10.
COORDINATION WITH RELEASE. Notwithstanding any provision herein to the contrary,
the provisions of this Section 10 shall apply to the payment of benefits under
Section 8 (the "Severance Payments"). The Severance Payments shall be made only
if Officer shall have executed, on or prior to the Release Expiration Date (as
defined below), a General Release in






--------------------------------------------------------------------------------





form and substance reasonably acceptable to the Company and Officer (the
"Release") and any waiting periods contained in the Release shall have expired.
In any instance where the execution of a Release is required, the Company shall
deliver the Release to the Officer within eight (8) days following the date of
the Officer's Separation from Service. If Officer fails to execute and deliver
the Release on or prior to the Release Expiration Date or timely revokes
Officer's acceptance of the Release thereafter, Officer shall not be entitled to
any Severance Payments. The Severance Payments shall be made immediately upon
the expiration of any waiting periods contained in the Release, or if no waiting
periods are applicable, within two (2) business days following Officer's
execution and delivery of the Release to the Company; provided, however,
notwithstanding anything herein to the contrary, in any case where the date the
Separation from Service and the Release Expiration Date fa)l in two separate
taxable years, any Severance Payments that are treated as deferred compensation
for purposes of Section 409A of the Code shall be made in the later taxable
year. For purposes of this Section 10, the "Release Expiration Date" shall mean
the later of (i) the date of the Officer's Separation from Service, and (ii) the
date that is twenty-one (21) days following the date on which the Company timely
delivers a Release to the Officer for the Officer's execution, or in the event
that the Officer's Separation from Service is "in connection with an exit
incentive or other employment termination program" (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date.


11.
RESTRICTIVE COVENANTS.

a.
Confidential Information. Officer agrees not to disclose, either during the time
he is employed by the Company or following the termination of his employment at
the Company, any confidential information concerning the Company, including, but
not limited to, strategies, customer lists, business plans, contract terms,
financial costs, sales data, or business opportunities whether for existing, new
or developing businesses.



b.
Non-Compete. Officer and the Company acknowledge that generally attorneys cannot
be bound by non-compete covenants with respect to performing legal services.
However, the Company and Officer acknowledge that Officer has performed, and
will continue to perform, non-legal services for the Company in the course of
his employment. For a period of two (2) years following the date of the
termination of Officer's employment with the Company other than in the event of
a termination by the Officer for Good Reason, with respect to performing
non-legal services, Officer agrees that he will not, either as an individual for
his own account, as a partner or joint venturer, or as an employee, agent,
officer, director, consultant, owner or otherwise, without the written consent
of the Company, own, finance, operate, manage, design, build, solicit prospects
for or otherwise enter into or engage in any phase of:

i.
the ambulatory surgery business;

ii.
any business, the products, services, or activities of which include the
provision of medical services, including without limitation, the provision of
anesthesia services, pain management services, emergency medicine services,
gynecological and obstetrical services, primary medical care services,
hospitalist services, neonatology services, women's and children's services,
pediatric services, perinatology services and radiology services;

iii.
any business, the products, services, or activities of which include the
provision of medical services to patients, health maintenance organizations,
preferred payer






--------------------------------------------------------------------------------





organizations, third party payors, IPAs, PHOs, MSOs, PSOs (or similar
arrangements), employers, labor unions, hospitals, clinics, ambulatory surgery
centers, Medicare intermediaries and Medicaid intermediaries;
iv.
any home health or hospice business or activities related thereto;

v.
any business the products, services, or activities of which include the
provision of administrative services for medical services, including without
limitation, quality assurance services, utilization management services, billing
services, recruitment services and medical management information services;

vi.
any other activity, product, services or line of business which are competitive
with the activities, products, services or lines of business of the Company or
any of its subsidiaries or affiliates    on the date of termination of Officer's
employment with the Company; in the case of each of (i) through (vi) above in
any state within the United States or in any foreign country or territory in
which the Company or any of its subsidiaries, parents, or affiliates conducts
business as of the date of termination of Officer's employment with the Company.
For purposes of Sections 11(b)(i) through (vi) above, references to the Company
shall include all subsidiaries and affiliates of the Company.

c.
No-Solicitation. Upon termination or expiration of his employment, whether
voluntary or involuntary, Officer agrees not to directly or indirectly solicit
business of the type described in Sections 11(b)(i) through (vi) above from any
entity, organization or person which has contracted with the Company, which has
been doing business with the Company, or from which the Officer knew or had
reason to know that the Company was soliciting or going to solicit business at
the time of Officer's termination, for a one-year period from the date of
Officer's termination of his employment with the Company.

d.
Enforcement. Officer and the Company acknowledge and agree that any of the
covenants contained in this Section 11 may be specifically enforced through
injunctive relief but such right to injunctive relief shall not preclude Company
from other remedies which may be available to it.

e.
Termination. Notwithstanding any provision to the contrary otherwise contained
in this Agreement, the agreements and covenants contained in this Section 11
shall not terminate upon Officer's termination of his employment with the
Company or upon the termination of this Agreement under any other provision of
this Agreement.

12.
BENEFITS. In addition to the benefits specifically provided for herein, Officer
shall be entitled to participate in all benefit plans maintained by the Company
for employees generally according to the terms of such plans.



13.
NOTICES. Any notice required or permitted to be given under this Agreement shall
be sufficient if in writing, and if sent by registered or certified mail to his
residence in the case of Officer, or to its principal office in the case of the
Company.



14.
WAIVER OF BREACH. The waiver by either party of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach by the
other party.



15.
ASSIGNMENT. The rights and obligations of the Company under this Agreement shall
inure to the benefit of and shall be binding upon the successors and assigns of
the Company.






--------------------------------------------------------------------------------





The Officer acknowledges that the services to be rendered by him are unique and
personal, and the Officer may not assign any of his rights or delegate any of
his duties obligations under this Agreement.


16.
ENTIRE AGREEMENT. This instrument contains the entire agreement of the parties
with respect to the matters addressed herein. It may not be changed orally but
only by an agreement in writing signed by the party against whom enforcement of
any waiver change modification, extension or discharge is sought. This Agreement
shall be governed by the laws of the State of Tennessee.



17.
HEADINGS. The sections, subjects and headings in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.



18.
DEFINITIONS. For purposes of this Agreement the following definitions shall
apply:

a.
"Company" shall mean Envision Healthcare Corporation, any successor entity or
their successors or assigns.

b.
"Good Reason" shall exist if:

i.
there is a material diminution in the nature or the scope of Officer's authority
and responsibilities;

ii.
there is a material diminution in Officer's rate of base salary or target
overall compensation (for reasons other than Company performance or stock
price), un less such diminution affects all similarly situated employees in a
like manner;

iii.
the Company changes the principal location in which Officer is required to
perform services outside a one-hundred (100) mile radius of such location
without Officer's consent; or

iv.
the Company engages in any other action or inaction that constitutes a material
breach of this Agreement by the Company.

A termination under the circumstances listed above shall be for "Good Reason"
only if (A) Officer notifies the Company of the existence of the condition that
otherwise constitutes Good Reason within ninety (90) days of the initial
existence of the condition, (B) the Company fails to remedy the condition within
forty-five (45) days following its receipt of Officer's notice of Good Reason
and (C) the Officer Separates from Service from the Company due to the condition
within twelve ( 1 2) months of the initial existence of such condition.
c.
"Separation from Service" shall mean the date on which the Company and Officer
reasonably anticipate that no further services will be performed after such
date, or that the level of bona fide services Officer will perform after such
date will permanently decrease to no more than 20% of the average level of bona
fide services performed over the immediately preceding 36-month period. Whether
a Separation from Service occurs shall be interpreted consistent with Section
1.409A- l (h) of the U.S. Treasury Regulations.



19.
DELAY OF PAYMENTS. It is intended that (l) each installment of the payments
provided under this Agreement is a separate "payment" for purposes of Section
409A of the Code, and (2) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A of the Code,
including those provided under Treasury Regulations l.409A- l (b)(4),






--------------------------------------------------------------------------------





I.409A-l(b)(9)(iii), and l.409A-l(b)(9)(v). Notwithstanding anything to the
contrary in this Agreement, if the Company determines (i) that on the date
Officer's employment with the Company terminates or at such other time that the
Company determines to be relevant, Officer is a "specified employee" (as such
term is defined under Treasury Regulation l .409A-l(i)(l)) of the Company and
that any payments to be provided to Officer pursuant to this Agreement are or
may become subject to the additional tax under Section 409A(a)(l)(B) of the Code
or any other taxes or penalties imposed under Section 409A of the Code ("Section
409A Taxes") if provided at the time otherwise required under this Agreement
then such payments shall be delayed until the date that is six months after the
date of Officer's Separation from Service with the Company, or, if earlier, the
date of the Officer's death. Any payments delayed pursuant to this Section 21
shall be made in a lump sum on the first day of the seventh month following
Officer's Separation from Service, or, if earlier, the date of the Officer's
death (the "Section 409A Payment Date"). In addition, to the extent that any
reimbursement, fringe benefit or other, similar plan or arrangement in which the
Officer participates during the term of the Officer's employment under this
Agreement or thereafter provides for a "deferral of compensation" within the
meaning of Section 409A of the Code, (i) the amount eligible for reimbursement
or payment under such plan or arrangement in one calendar year may not affect
the amount eligible for reimbursement or payment in any other calendar year
(except that a plan providing medical or health benefits may impose a generally
applicable limit on the amount that may be reimbursed or paid), (ii) subject to
any shorter time periods provided herein or the applicable plans or
arrangements, any reimbursement or payment of an expense under such plan or
arrangement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred, and (iii) such
right to reimbursement or payment shall not be subject to liquidation or
exchange for another benefit.


20.
HEALTH BENEFITS. The costs of the Company's portion of any post termination
health or life insurance premiums due under this Agreement shall be included in
the Officer's gross income to the extent the provision of such benefits is
deemed to be discriminatory under Section 105(h) of the Code.



21.
DEEMED RESIGNATION. In the event Officer's employment under this Agreement is
terminated for any reason, unless otherwise determined by the Board of Directors
of the Company, Officer shall be deemed, without any further action on the part
of Officer, to have automatically resigned as a director of the Company and as
an officer and director, if applicable, of all subsidiaries of the Company.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written.


Company:
 
 
 
 
 
ENVISION HEALTHCARE CORPORATION
 
 
 
 
 
 
 
 
 
By:
/s/ Christopher A. Holden
 
Date:
 
February 27, 2018
Name:
Christopher A. Holden
 
 
 
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
Employee:
 
 
 
 
 
 
/s/ Craig A. Wilson
 
Date:
 
February 27, 2018
 
Craig A. Wilson
 
 
 
 






